UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report under Section 13 or 15(d) of The Securities Exchange Act of 1934 For the Quarterly Period ended December 31, 2009 Commission File Number 333-138332 EASY SCRIPTS, INC. (Name of registrant in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 701 N. Green Valley Parkway Suite 200 Henderson, NV 89074 (Address of principal executive offices and Zip Code) (877) 269-4984 (Registrant’s telephone number, including area code) Copy of Communication to: Befumo & Schaeffer, PLLC 2020 Pennsylvania Ave., NW # 840
